Case 5:17-cv-00002-JGB-KK Document 49-7 Filed 10/11/18 Page 1 of 3 Page ID #:1943




              Exhibit G




                                                                      MCH - 000031
   Case 5:17-cv-00002-JGB-KK Document 49-7 Filed 10/11/18 Page 2 of 3 Page ID #:1944




From: Frank Adomitis <franksc@linkline.com>
Date: July 10, 2010 8:42:49 AM PDT
To: Tom Bachman <tbachman@me.com>
Subject: Jim Hoss


Hey Tom,

I contacted Hoss and asked him what his take on the current condition of the
hospital was, the fact that the loss for 2009 was 1.3M and will probably be 1M this
year and that I budgeted only a loss of 350K in 2009. He had no response. I told
him that he fired me since he needed a scapegoat for all the problems he created at
the hospital and I told him he was basically a fraud and was the cause of the
hospitals problems. He said I didn't get it. I said that hiring and firing will not solve
problems and reminded him that Pam is now the PFS director at St. Bernardine. He
wanted me to fire Pam so thereby blaming her for the system installation fiasco.




                                            1
                                                                          MCH - 000032
   Case 5:17-cv-00002-JGB-KK Document 49-7 Filed 10/11/18 Page 3 of 3 Page ID #:1945

Again no response. When you blank out on reality and only go on feeling, that's all
you can do when presented with facts showing that you are wrong. He ended up
hanging up on me. I was really just seeing if he would just capitulate and admit he
was wrong. He wouldn't.




                                           2
                                                                         MCH - 000033
